Citation Nr: 1037673	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for a skin condition, to 
include as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-
Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 RO decision, which denied applications 
to reopen previously denied claims for service connection for 
hypertension and a skin condition.  

These issues were remanded by the Board for further development 
in September 2008.  For reasons discussed in the September 2008 
determination, the Board recharacterized the Veteran's 
application to reopen a previously denied claim for service 
connection for a skin condition as a new claim for service 
connection for skin condition at that time.

In June 2009, the Board reopened and remanded the Veteran's claim 
for service connection for hypertension for further development 
and denied the Veteran's claim for service connection for a skin 
condition.  The Veteran appealed the Board's decision with 
respect to the issue of service connection for a skin condition 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 2010, the Court issued an order granting a 
joint motion to remand (JMR) the appeal of this issue to the 
Board.  The appeal is returned to the Board for action consistent 
with the JMR and Court order.  With regard to the Veteran's claim 
for service connection for hypertension, the requested 
development has been conducted and this issue is now properly 
before the Board. 

The Board notes that the Veteran was issued a supplemental 
statement of the case (SSOC) in April 2010, which did not list 
the Veteran's current representative as his power of attorney.  
Additionally, this SSOC does not reflect that a copy was sent to 
the Veteran's current representative.  Regardless, as the 
Veteran's representative submitted a detailed response 
specifically with regard to this SSOC in May 2010, the Board 
finds that the Veteran's current representative has clearly had 
access to this SSOC and is, therefore, duly informed of all 
current development with regard to this claim.

The Board acknowledges that a statement was received in June 2009 
indicating that the Veteran wished to file a notice of 
disagreement (NOD) with a rating decision dated June 2, 2008, 
denying service connection for peripheral neuropathy of the right 
and left lower extremities and continuing a 20 percent evaluation 
for service-connected diabetes mellitus.  The Board notes, 
however, that the rating decision was actually dated June 2, 
2006.  As such, this decision has become final.  The Board 
advises the Veteran that he is always free to file a new claim 
for an increased rating or an application to reopen a previously 
denied claim.  However, as the June 2009 statement was not 
received within one year of the June 2006 rating decision, the 
period of time in which the Veteran may file a NOD with that 
decision has expired. 

Additionally, the Board noted in the previous June 2009 
determination that the Veteran submitted a statement in March 
2009.  However, it was unclear from this statement whether the 
Veteran was attempting to submit a NOD with regard to a February 
2009 rating decision granting service connection for coronary 
heart disease and assigning a noncompensable evaluation.  In 
particular, the Board notes that the discussion appeared to focus 
on the issue of service connection, rather than the appropriate 
disability rating.  As such, the Board referred this statement 
back to the RO for consideration and clarification.  The evidence 
of record does not reflect that any consideration was given to 
this statement or that the Veteran was contacted to clarify this 
statement.  As such, the matter is once again referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
skin condition and hypertension.  The Board finds that additional 
development is necessary prior to the adjudication of these 
claims. 

The Board notes that the Veteran underwent a VA examination for 
skin diseases in November 2008.  The examiner reviewed the claims 
file.  As noted in the JMR, the examiner indicated that the 
Veteran has been under the care of the Dermatology Department at 
the Detroit VA Medical Center (VAMC) since 2005, and he is being 
treated for seborrheic dermatitis of the scalp, intermittent 
folliculitis, acne of the face, and chronic lichen simplex 
chronicus of the legs and on the back.  The Board notes that the 
claims file does contain some treatment records from the Detroit 
VAMC.  However, the Veteran specifically requested in a 90-Day 
Letter Response Form that the claim for service connection for a 
skin condition be remanded to the AOJ for review of newly 
submitted argument and/or evidence.  In an attached statement, 
the Veteran's representative requested that all medical records 
from the VAMC since 2005 be associated with the claims file. 

VA has an obligation under the Veterans Claims Assistance Act of 
2000 (VCAA) to assist claimants in obtaining evidence, to include 
relevant records from VA or private medical care providers.  38 
C.F.R. § 3.159 (2009).  Therefore, in light of April 2010 Court 
order and JMR, and in consideration of the Veteran's request to 
remand for additional relevant VA medical records that have not 
yet been associated with the claims file, the Board will remand 
this issue in order to obtain any possible relevant VA medical 
records dating back to 2005. 

Additionally, in a September 2010 statement, the Veteran's 
representative noted that the Veteran has been diagnosed with 
lichen simplex chronicus.  The Veteran's representative submitted 
argument that this condition should have been considered as 
secondary to the Veteran's service-connected posttraumatic stress 
disorder (PTSD).  As such, in light of this new argument and the 
possibility of new, relevant VA medical records being associated 
with the claims file, the Board finds that the necessity for a 
new VA examination is shown for the proper assessment of the 
Veteran's claim for service connection for a skin condition.  38 
U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded 
in order to schedule the Veteran for a VA examination to 
determine whether any of the Veteran's currently diagnosed skin 
condition were caused or aggravated by his active duty service, 
to include in-service exposure to herbicides.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

With regard to the Veteran's claim for service connection for 
hypertension, the Board notes that a SSOC was issued most 
recently in April 2010, which addressed this issue.  This SSOC 
was the last adjudication of this claim.  In May 2010, the 
Veteran submitted medical literature suggesting a link between 
exposure to agent orange or herbicides and an increase chance of 
developing high blood pressure by some Veterans.  The Veteran 
also submitted certain private medical evidence.  

According to pertinent regulatory criteria, a SSOC will be issued 
and furnished to a Veteran and his or her representative, 
following the receipt of additional pertinent evidence after a 
SOC or the most recent SSOC has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.37(a) 
(2009).  As this appeal was not certified to the Board until June 
2010, it is incumbent upon the RO to review the evidence and 
issue an appropriate SSOC.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file any and 
all available VA treatment records 
relating to the Veteran's claim for 
service connection for a skin condition 
that have not yet been associated with 
the claims file.  Specifically, records 
from the Detroit VAMC from 2005 to the 
present should be obtained.   

2.	After all requested medical records 
have been obtained, schedule the 
Veteran for an appropriate VA 
examination for a skin condition.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his 
symptoms and onset relating to his skin 
conditions.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
examiner should list all diagnoses of 
current skin conditions.  Then, an 
opinion should be provided as to whether 
it is at least as likely as not that 
any of the Veteran's current skin 
conditions were caused or aggravated 
by his active duty service, to include 
in-service exposure to herbicides.  
      
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claims.  In the 
event that the claims are not resolved 
to the satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



